         

Exhibit 10.17(i)
AMENDMENT No. 9 TO PURCHASE AGREEMENT DCT-025/2003
This Amendment No. 9 to Purchase Agreement DCT-025/2003, dated as of May 24,
2010 (“Amendment 9”) relates to the Purchase Agreement DCT-025/2003 (“Purchase
Agreement”) between Embraer — Empresa Brasileira de Aeronáutica S.A. (“Embraer”)
and JetBlue Airways Corporation (“Buyer”) dated June 9, 2003 as amended from
time to time (collectively referred to herein as “Agreement”). This Amendment 9
is executed between Embraer and Buyer, collectively referred to herein as the
“Parties”.
All terms defined in the Purchase Agreement shall have the same meaning when
used herein and in case of any conflict between this Amendment 9 and the
Purchase Agreement, this Amendment 9 shall control.
WHEREAS, [***].
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. Changes in the Escalation Formula
[***]
All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 9, shall remain in full force and effect
without any change.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

      Amendment No. 9 to Purchase Agreement DCT-025/2003   Page 1 of 3
COM0103-10    

 



--------------------------------------------------------------------------------



 



AMENDMENT No. 9 TO PURCHASE AGREEMENT DCT-025/2003
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 9 to the Purchase Agreement to be
effective as of the date first written above.

                              Embraer — Empresa Brasileira       JetBlue Airways
Corporation     de Aeronáutica S.A.                    
 
                            By:   /s/ Pablo Cesar Souza e Silva       By:   /s/
Mark D. Powers                          
 
  Name:   Pablo Cesar Souza e Silva           Name:   Mark D. Powers    
 
  Title:   Executive Vice-President           Title:   Senior Vice President and
Treasurer    
 
      Airline Market                    
 
                            By:   /s/ Eduardo Munhos de Campos                  
                           
 
  Name:   Eduardo Munhos de Campos                    
 
  Title:   Vice-President Contracts                    
 
      Airline Market                    
 
                           
Date:
  May 26th, 2010       Date:   05/24/10    
Place:
  S. Jose Dos Campos, Brasil       Place:   Forest Hills, NY    
 
                           
Witness:
  /s/ Carlos Martins Dutra       Witness:   /s/ Laura Kong                      
   
 
  Name:   Carlos Martins Dutra           Name:   Laura Kong    

      Amendment No. 9 to Purchase Agreement DCT-025/2003   Page 2 of 3
COM0103-10    

 



--------------------------------------------------------------------------------



 



ATTACHMENT “D2” — ESCALATION FORMULA
[***]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

      Attachment “D2” to PA DCT-025/2003   Page 3 of 3

 